— In a negligence action to recover damages for personal injuries, etc., defendants Grammas and Economou appeal from so much of an order of the Supreme Court, Nassau County (Altimari, J.), dated July 14, 1981, as conditionally denied their motions pursuant to CPLR 3216 (subd [b]) to dismiss the complaint as to them. By order dated May 3, 1982 this court reversed the order insofar as appealed from, on the law, and granted the motions to dismiss (Miskiewicz v Hartley Rest. Corp., 88 AD2d 586). By order dated February 23, 1983 the Court of Appeals reversed the order of this court and, inter alla, remitted the case to us “so that [we] may reconsider the matter and exercise [our] discretion” (58 NY2d 963, 965). Order affirmed insofar as appealed from, without costs or disbursements. Although no acceptable excuse was given for the delay in filing a note of issue, the minimal time period involved in the delay, the lack of prejudice to defendants, the presence of an affidavit of merit, the seriousness of the injury, and the clear intent to continue prosecution of the action, lead to a conclusion that Special Term’s decision was correct. Thompson, J. P., O’Con-nor, Weinstein and Boyers, JJ., concur.